EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with John Bird on May 6, 2021. The application has been amended as follows. 

Claim 8 has been amended as follows: 
8.	A method of controlling a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff, the blood pressure measuring apparatus comprising a connector to which a tube communicating with the cuff is connected, a pressurizing/depressurizing section comprising a pump and a valve configured to increase and decrease an internal pressure of the cuff, and a processor, wherein the method of controlling the blood pressure measuring apparatus to measure the blood pressure of the subject comprises:
detecting the internal pressure of the cuff; 
controlling by the processor the pressurizing/depressurizing section to increase the internal pressure of the cuff from a first pressure steady state in which the internal pressure of the cuff is a first internal pressure to a second pressure steady state in which the internal pressure of the cuff is a second internal pressure greater than the first internal pressure;
by the processor a time over which the pressurizing/depressurizing section increases the internal pressure of the cuff from the first pressure steady state to the second pressure steady state; 
determining by the processor a type of the cuff based on the time over which the pressurizing/depressurizing section increases the internal pressure of the cuff from the first pressure steady state to the second pressure steady state; 
selecting by the processor a blood pressure measurement mode among the plurality of blood pressure measurement modes in accordance with the type of the cuff; 
controlling by the processor the pressurizing/depressurizing section to control the internal pressure of the cuff in accordance with the selected blood pressure measurement mode; and 
measuring by the processor the blood pressure of the subject using the selected blood pressure measurement mode.

Claim 9 has been amended as follows: 
9.	The method according to Claim 8, further comprising: 
measuring the time over which the pressurizing/depressurizing section increases the internal pressure of the cuff from the first pressure steady state to the second pressure steady state by a timer, 
wherein the determining the type of the cuff comprises determining the type of the cuff in accordance with the time measured by the timer.



Claim 11 has been amended as follows: 
11.	The method according to Claim 8, wherein operates 

Claim 13 has been amended as follows: 
13.	The method according to Claim 8, wherein controls the internal pressure of the cuff by closing the valve to ambient air and operating the pump to increase the internal pressure of the cuff and by opening the valve to ambient air and operating the pump to decrease the internal pressure of the cuff.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The most relevant of the prior art of record, US 2012/0046561 A1 (Usuda) discloses a pressurizing/depressurizing section comprising a pump and a valve configured to increase and decrease an internal pressure of the cuff (Fig. 1, air pump 3 and valve 4); a detector configured to detect the internal pressure of the cuff (Fig. 1, pressure sensor 2); and a processor (Fig. 1, controller 11, valve driver 12, and controller 13 functioning as a cuff-pressure control unit) configured to: increase the internal pressure of the cuff from a first pressure to a second, greater pressure; determine a time over which the pressurizing/depressurizing section increases the internal pressure of the cuff from the first pressure to the second pressure and determine a type of the cuff based on the determined time (¶ [0047] wherein controller 13 functions as a cuff-size specification unit which specifies the size of the cuff based on the time required for inflating from P1 to P2); select a blood pressure measurement mode in accordance with the type of the cuff and pressurize the cuff in accordance with the selected blood pressure measurement mode (¶ [0050] the cuff-pressure control unit controls the inflating of the pressure of the cuff based on the cuff capacity value); and measure the blood pressure of the subject using the selected blood pressure measurement mode (Fig. 2, S7-S12). 
Applicant defines a pressure steady state as "a state in which no substantial change with time can be observed in the value of the internal pressure of the cuff" (¶ [0013] of specification as filed). Usuda discloses the first and second pressures are predetermined pressure values/levels (¶¶ [0043]-[0045]), and discloses increasing the internal pressure from the first pressure level until the internal pressure exceeds the second pressure level. Usuda determines the time required to exceed the second pressure level and from this time identifies the cuff capacity or type for e.g., Fig. 3 and corresponding description, above-noted definition, etc.). Alternatively stated, Usuda does not require a determination that the internal pressure of the cuff remains at either the first pressure level or the second pressure level with no substantial change over time. Additional cited references similarly disclose the rate of pressurization and/or depressurization (i.e., time taken for internal pressure to change from one pressure level to a higher internal pressure or vice versa) is dependent on cuff size/volume (US 4,501,280 A to Hood, Fig. 6; US 6,171,254 B1 to Skelton, Fig. 4; US 2011/0295130 A1 to Tokko, ¶ [0114]); however, like Usuda, these references similarly do not appear to disclose the first and second pressure values are first and second pressure steady states, respectively. 
In view of the above, the prior art of record does not teach and/or suggest a blood pressure measuring apparatus comprising, in combination with the remaining recited elements, a processor configured to control the pressurizing/depressurizing section to increase the internal pressure of the cuff from a first pressure steady state in which the internal pressure of the cuff is a first internal pressure to a second pressure steady state in which the internal pressure of the cuff is a second internal pressure greater than the first internal pressure; determine a time over which the pressurizing/depressurizing section increases the internal pressure of the cuff from the first pressure steady state to the second pressure steady state; determine a type of the cuff based on the determined time; select a blood pressure measurement mode from among a plurality of stored 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/Meredith Weare/Primary Examiner, Art Unit 3791